NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



DAVID SCOTT HASTINGS,                    )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D17-1434
                                         )
ELAINE LYNN SIRT-HASTINGS,               )
                                         )
             Appellee.                   )
                                         )

Opinion filed November 8, 2019.

Appeal from the Circuit Court for Lee
County; John S. Carlin, Judge.

Christopher H. Brown of Brown, Suarez,
Rios & Weinberg, P.A., Fort Myers, for
Appellant.

Elaine Lynn Sirt-Hastings, pro se.


PER CURIAM.


             Affirmed.


CASANUEVA, ROTHSTEIN-YOUAKIM, and SMITH, JJ., Concur.